       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 1 of 13 PageID #: 349




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


JAMES WILLIAMSON                                                                      PLAINTIFF


V.                                                       CIVIL ACTION NO. 1:20-CV-60-DAS


NETTLETON SCHOOL DISTRICT
and TIM DICKERSON                                                                 DEFENDANTS

                                   MEMORANDUM OPINION


       This matter is before the court on motion of the defendant, Nettleton School District, for

summary judgment (Dkt.36) and the motion of the defendant, Tim Dickerson, for judgment as a

matter of law based on qualified immunity. (Dkt. 38) The plaintiff has not filed a response to the

motion for qualified immunity. After considering the motions and the response thereto, the court

finds as follows:

                                            1. FACTS

       The material facts in this case are not in dispute. In January 2020, a friend advised the

plaintiff, James Williamson, of his suspicions about a relationship between Eric Erickson, a

soccer coach with the Nettleton School District, and Williamson’s wife. On January 20, 2020,

Williamson confronted his wife who confirmed a relationship between the two. At that time

Erickson and the Nettleton soccer team, including Williamson’s son, were in route to play a

match in Vardaman, Mississippi. Williamson drove to Vardaman intending to, as he put it,

“physically confront” the coach.

       When he arrived in Vardaman, Williamson walked on the soccer field and immediately

started punching Erickson. The altercation, which occurred shortly before the game was

                                                 1
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 2 of 13 PageID #: 350




scheduled to begin, was witnessed by the soccer teams, parents, and others. Several members of

the team recorded the fight on their cell phones and posted the videos to social media. Some

videos have been submitted to the court as exhibits to the motions. Law enforcement was either

already at the game or quickly called to the scene, but both Erickson and the principal of the

Vardaman school declined to press charges against Williamson.

       In the aftermath of this attack, Erickson resigned his positions as school safety officer and

soccer coach. Around the same time, on January 31, 2020, the defendant, Dickerson,

Superintendent of the Nettleton schools, wrote Williamson telling him he was banned from

attending any Nettleton School sporting events (home and away), including practices, for one

calendar year from the date of the occurrence on January 21, 2020.

       The plaintiff was advised that he could appeal the superintendent’s decision to the

Nettleton School Board and chose to do so. He and his attorney appeared at a school board

meeting and his attorney argued against the superintendent’s decision, but the school board

affirmed that decision. As a result, the plaintiff opted to file this lawsuit instead of pursuing any

further appeal.

       In his deposition, Superintendent Dickerson testified that, after discussing the situation

with counsel, he decided to impose the one-year ban based on “the severe nature of the assault.”

“It has to do with the act of what Mr. Williamson did to one of our coaches.” He considered

Williamson dangerous, specifically to Erickson. The Superintendent admitted he could not say if

Williamson was a continuing danger to Erickson because he could not predict the future.

                                    SUMMARY JUDGMENT

       Summary judgment is warranted under Rule 56(a) of the Federal Rules of Civil

Procedure when the evidence reveals no genuine dispute regarding any material fact and that the



                                                  2
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 3 of 13 PageID #: 351




moving party is entitled to judgement as a matter of law. The rule “mandates the entry of

summary judgment, after adequate time for discovery and upon motion, against a party who fails

to make a sufficient showing to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). The moving party bears the initial responsibility to inform the district

court of the basis for its motion and identify those portions of the record it believes demonstrate

the absence of a genuine issue of material fact. Id. at 323. The non-moving party must then go

beyond the pleadings and designate “specific facts showing that there is a genuine issue for

trial.” Id. at 324. Conclusory allegations, speculation, unsubstantiated assertions, and legalistic

arguments are not an adequate substitute for specific facts demonstrating a genuine issue for

trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002); S.E.C. v.

Recile, 10 F.3d 1093, 1097 (5th Cir. 1997); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc). In reviewing the evidence, factual controversies are to be resolved in favor

of the nonmovant, “but only when . . . both parties have submitted evidence of contradictory

facts.” Little, 37 F.3d at 1075. When such contradictory facts exist, the court may “not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000). Importantly, “Rule 56 does not impose upon the district court a duty

to sift through the record in search of evidence to support a party’s opposition to summary

judgment.” Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 379-80 (5th Cir. 2010). Pursuant

to Rule 56(c)(1), a party asserting that a fact “is genuinely disputed must support the assertion by

. . . citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . ., admissions,

interrogatory answers, or other materials.”



                                                   3
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 4 of 13 PageID #: 352




                                    QUALIFIED IMMUNITY

       Qualified immunity protects government employees from civil liability so long “as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known. Wernecke v. Garcia, 591 F.3d 386, 392 (5th Cir.2009)

(citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). However, “a reasonably competent

public official should know the law governing his conduct.” In general, “the doctrine of

qualified immunity protects government officials from ... liability when they reasonably

could have believed that their conduct was not barred by law, and immunity is not denied

unless existing precedent places the constitutional question beyond debate.” Heaney v.

Roberts, 846 F.3d 795, 801 (5th Cir. 2017) (citations and brackets omitted).

       The Supreme Court has mandated a two-part test for analyzing immunity defenses.

Saucier v. Katz, 553 U.S. 194 (2001). Saucier required the lower courts to consider: (1) whether

the facts alleged by the plaintiff actually amount to a violation of a constitutional right; and (2) if

so, whether that right was “clearly established” at the time of the misconduct. Id. at 201. The

Supreme Court has since held that while this two-part test is beneficial to resolving qualified

immunity claims in most instances, it is not mandatory to address both prongs to resolve the

issue. See Pearson v. Callahan, 555 U.S. 223 (2009).

                                             DISCUSSION

       The plaintiff filed suit alleging violation of his procedural and substantive due process

rights under the Fourteen Amendment claiming a violation of his constitutional right to his

children’s care, custody, and education. Williamson also asserts that the assault should have been

reported and pursued criminally, instead of banning him from Nettleton sporting events, while he

admits he never wanted to be subjected to criminal charges. He finally claims his First

                                                   4
          Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 5 of 13 PageID #: 353




Amendment rights were violated by this ban because it meant that he could not voice his

criticism of the coach and the school board at sporting events.

                                      DUE PROCESS CLAIMS

          As the defendants point out, the plaintiff must first show a constitutionally protected

interest to invoke the substantive and procedural due process protections of the Fourteenth

Amendment. This amendment prohibits the states from depriving persons of life, liberty, or

property, without due process of law.” U.S. Const. amend XIV. The plaintiff argues he has made

the required showing because he has the long-recognized fundamental right to control the

upbringing and education of his children and he further argues these rights have been abridged

by the defendants’ actions. The right of a fit parent to the care, custody, and control of their

children is uncontested, but the court finds these rights are not implicated in this action, nor were

his rights abridged by the acts of the defendants. See, e.g., Troxel v Granville, 530 U.S. 57, 67

(2000).

          While it is true that Williamson has fundamental rights in the custody and upbringing of

his children including the right to make decisions about the education of his children, the rights

of parents are substantially limited in the arena of public education. The parents’ rights in

deciding on the education of their children is unrestrained in the right to decide between a public

education, a private education, or home-schooling of his children. But if a public education is

elected, the responsibility and control of public education is largely vested in the states and local

authorities who have broad authority in regulating how they provide that education. Parents do

not have a protected right “in the separate components of the educational process,” such as

participation in interscholastic activities, sports, or to control assignment to advanced placement

classes, or attendance in a particular school. Nevares v. San Marcos Consolidated. Independent



                                                   5
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 6 of 13 PageID #: 354




School Dist., 111 F.3rd 25, 27 (5th Cir. 1997). “[P]arents simply do not have a constitutional right

to control each and every aspect of the children's education and oust the states authority over the

subject.” Cornerstone Christian School v. University Interscholastic League, 563 F 3rd 127, 136

(5th Cir. 2009).

        The defendants argue persuasively that Williamson does not have a constitutionally

protected right to attend sporting events in which his children participate. In support of this

position the defendants cite multiple cases that have found students have found no

constitutionally protected interest in participating in extracurricular sporting events at their

schools, but rather only unprotected expectations. The school district and superintendent argue

that if the children do not have a protected interest in participating in these sporting events, the

parents, a fortiorari, cannot be held to have protected rights in attendance at these events.

        In matters of administration regarding high school athletics, the federal courts have

refused to function as super referees. “Questions about eligibility for competition may loom large

in the eyes of youths and even their parents. We do not disparage their interest in concluding, as

here, that these issues are not of constitutional magnitude. Behind this observation rest important

values of federalism and the reality that the mighty force of the constitutional commands ought

not to be so trivialized.” Hardy v. University Interscholastic League, 759 F.2d 1233, 1235 (5th

Cir. 1985); Niles v. University Interscholastic League, 715 F.2d 1027. 1031(5th Cir. 1983)

(Participation in interscholastic athletics is not an interest protected by the Due Process Clause);

compare, B.A. v Miss. High School Activities Assoc., 857, 864 (N.D.Miss. Oct.18, 2 2013)

(Students had standing to challenge regulations limiting student-athletes participation in non-

school sponsored athletics, based on an equal protection challenge. But the regulations were




                                                  6
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 7 of 13 PageID #: 355




upheld because rationally related to legitimate state interests and because the classifications did

not trammel on fundamental rights or interests, nor burden any inherently suspect class.)

       Given the consistent holding of the courts that there is not a constitutional right to

participate in athletic events, the court finds that Williamson has not provided authority to find a

constitutional right to attend the sporting events. “[T]he right to procedural due process is

applicable only to state action which impairs a person's interest in either liberty or property.”

Jeffries v. Turkey Run Consolidated School District, 492 F.2d 1, 4 (7th Cir.1974). Likewise. “the

constitutional right to “substantive” due process is no greater than the right to procedural due

process. Accordingly, the absence of any claim by the plaintiff that an interest in liberty or

property has been impaired is a fatal defect in [his] substantive due process argument.” Id.

       Alternatively, the court finds that Williamson has been provided with all process due,

procedurally, and substantively. Regarding procedural process, Williamson had the right to

appeal the Dickerson’s decision to the Nettleton School Board and exercised that right. He was

represented by counsel on this appeal and attended the meeting at which the appeal was

considered. He admitted that the school board allowed his attorney to present argument on his

behalf, and that no limits were imposed by the school board in the attorney’s presentation of the

appeal. Williamson did not elect to pursue any further appeals, and the court can find no

constitutional fault with the process provided to Williamson.

       Williamson has made a rather bizarre argument that he should have been criminally

prosecuted instead of being subjected to a ban on attendance. He cites a Mississippi statute that

requires principals, teachers, and employees to report possible crimes to superintendents and

requires superintendents, in turn, to report crimes committed on school property to the proper

law enforcement authorities. Miss. Code Ann. § § 37-11-29 and 37-11-29(1). The statute



                                                  7
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 8 of 13 PageID #: 356




requires the reporting of specific criminal acts if committed on school property or during a

school related activity, including a simple assault upon a school employee. Miss. Code Ann. §

37-11-29 (6)(d). It also provides that individuals making the required reports will be presumed to

be acting in good faith, and that if acting in good faith, will be immune from any civil liability.

The plain language of the statute does not support a cause of action or right to Williamson. Nor

can the statute be fairly interpreted as displacing the authority of school authorities to respond to

disruptive, threatening, or violent conduct at school properties. After examining the matter, it is

clear to the court that this statute does not mandate criminal proceedings in lieu of administrative

action by these authorities.

       As to his substantive due process claim, both sides have cited cases recognizing the need

for and the authority of school authorities to be able to respond to the actions of individuals,

including parents, whose conduct is disruptive to the educational process, including threatening,

harassing or potentially violent behavior. In these cases, courts upheld banishments from school

property that unlike this case did not involve violence.

       In Lovern v. Edwards, 190 F.3d 648, 65-56 (4th Cir. 1999) a father insisted that a

principal not comply with a mandatory one-game suspension for a wrestling coach after he was

evicted from a game. When not satisfied with the principal’s response, he complained to the

superintendent’s office to the point where a substantial amount of the employee’s time was

consumed handling this one parent’s complaints. When his son was not selected for the

basketball team, the father complained by telephone to the coach at work and home and to the

principal multiple times. He also attended school board meetings alleging he discovered the

misuse of public funds and made multiple allegations of corrupt conduct. Ultimately the

superintendent banned Lovern from coming on any of the school district’s properties because of



                                                  8
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 9 of 13 PageID #: 357




“pattern of verbal abuse and threatening behavior towards school officials, including staff and

school board members.” Lovern responded by threatening to expose corruption by the school

officials and initiating legal action against various public entities and officials, including seeking

twenty-five million dollars in damages.

       After a hearing on Lovern’s motion for a preliminary injunction, the court found Lovern

could show neither irreparable harm nor a likelihood of prevailing on the merits. The court then

dismissed the complaint without prejudice because Lovern had failed to make a substantial

federal claim. “School officials have the authority to control students and school personnel on

school property and have the authority and responsibility for assuring that parents and third

parties conduct themselves appropriately while on school property.” Id. at 655.

       Likewise in Cunningham v. Lenape Regional High District Board of Education, 492 F.

Supp. 2d 439, (D. N.J. 2007) a father, who was a rejected applicant for the coaching position,

claimed in his lawsuit that he had been expressing his opinions about the qualifications and

methods of wrestling coaches for several years. He alleged his constitutional rights were violated

when he was completely banned from entering school property, including from wrestling

matches, basketball games and graduation ceremonies. The school contended he was banished

because of a pattern of abusive conduct toward staff members including directing profanity at

them. Though Cunningham denied any threatening conduct, multiple staff members’ affidavits

showed he was involved in multiple confrontations; that he had been verbally abusive and had

threatened and harassed the wrestling coaches. In one affidavit a coach affirmed Cunningham,

since his hiring, had threatened, harassed, personally vilified, and undermined the coach. He felt

it was only a matter of time before Cunningham physically assaulted him. The court found the

school need not wait for the threat to ripen into actual violence and the defendant’s belief that the



                                                  9
      Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 10 of 13 PageID #: 358




plaintiff represented a danger was objectively reasonable. In dismissing the case, the court found

Cunningham could not hide behind the First Amendment to harass and bully the staff and faculty

of the school.

        “[T]he reality of our times, and indeed common sense, suggests that the public—
       parents included—cannot have unfettered access to the halls of learning. We are
       not too far removed from the tragedies of Columbine or the Amish school
       shooting to forget that the safety of our children and school officials is
       paramount.” Id. at 450-451.

       In Rodgers v. Duncanville Independent School District, 2005 WL 770712 (N.D. Tex.

Apr. 5, 2005) (Report and Recommendation adopted, 2005 WL 991287 (N.D. Tex Apr. 25,

2005)), the court granted summary judgment for a school district that banned a father from the

school premises. The father had yelled at a first-grade teacher and followed her to her car; had

swatted his son and another student on their backsides for misbehaving in the halls and had used

profanity in speaking with school administrators. When told he would need to formally schedule

a conference with teachers to discuss his son, he continued to come on campus and taunt the

teachers. Twice police were called to remove him from the campus. He was then banned from

the premises and began to picket at the school. Though he claimed his First Amendment rights

were being trampled, the court granted summary judgment on the federal claims. The court noted

there was no evidence of any intent to retaliate based on his speech and further noted the post-

banishment picketing had proceeded without interference from the school. The court found that

because this father was addressing private matters about his son, not matters “of public concern,”

Cunningham could not establish a violation of his First Amendment rights. Connick v Myers,

461 U.S. 138, 146-47 (1983).

       The plaintiff acknowledges this line of cases but seeks to distinguish his conduct and

motives from these cases. He cites to Johnson v. Perry, 859 F.3d 156 (2nd Cir. 2017) in support



                                                10
       Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 11 of 13 PageID #: 359




of his claim that the sanction here was inappropriate. But in Johnson, unlike the present case,

there was an ongoing conflict between the Johnsons and Perry, the school principal who also

imposed the ban. The court found that while the evidence was disputed, the evidence favorable

to the Johnsons would support a finding that Perry banned the Johnsons in retaliation for their

complaints that Perry was bullying their daughter. Because of evidence indicating the case might

be a state-imposed punishment based on the content of the Johnsons’ speech, the principal was

properly denied summary judgment.

        But there is a distinction between Williamson’s case and others—Williamson violently

and repeated struck the coach on the soccer field before an audience, including students, waiting

for the game to begin. Even if Williamson had a due process right to attend these sporting events,

the federal courts are neither super referees for high school athletics, nor do they function as a

super school board, free to substitute its judgment for the responsible school officials and board.

At most the decision need only be supported by a rational reason. In the face of Williamson’s

violent behavior the court finds the rational basis test is easily met in this case.

        Williamson stresses that the motivation behind the assault on this soccer coach was

personal and that because the soccer coach is no longer employed the ban was unnecessary.

Williamson argues the defendants need to prove a continuing threat or a basis for predicting

future violence from Williamson but points to no authority to support that argument. These are

arguments that could have been and may have been considered by the school board, but they are

not factors that make a one-year restriction on attendance irrational. That a sanction was imposed

in response to this attack was not irrational considering the districts need to provide for order,

safety and decorum at school events.




                                                  11
      Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 12 of 13 PageID #: 360




                                FIRST AMENDMENT RIGHTS

       Finally, Williamson argues the one-year restriction on his attendance at Nettleton athletic

events is a violation of his free speech rights because he cannot criticize the now former soccer

coach for the way he coached and for his relationship with the plaintiff’s wife. This court does

not believe this case has anything to do with speech or the First Amendment right to free speech.

The superintendent and the school board were not concerned with or responding to words or

threats by Williamson. There is no speech or conflict before the attack on Erickson to support an

inference of retaliation by the school authorities against Williamson for exercising his free

speech rights. There is not one scintilla of evidence produced to directly, or by any reasonable

implication suggest that the sanction imposed was motivated by any desire to impair or restrict

Williamson’s future speech.

       The court considers it pertinent that Williamson has multiple other avenues and venues to

publicly complain about Erickson. He was not restricted from the school’s campus generally, nor

from school board meetings which would be an appropriate forum for discussions of any matters

of public significance. Connick, 461 U.S. 146-47 (1982).

       The First Amendment claim in this case is deployed transparently as an offensive weapon

to avoid any sanction for his violent conduct. If verbally abusive and harassing behavior justify

removing and banning parents from school facilities and functions, despite incidental restriction

on expressive conduct, Williamson’s dangerous, violent, and appalling attack, justifies the

limitations placed on him. Accepting Williamson’s reasoning would mean no person could be

banned from school premises because such a ban necessarily restricts speech on those premises.

Because “the Constitution does not leave state officials powerless to protect the public from



                                                12
      Case: 1:20-cv-00060-DAS Doc #: 56 Filed: 08/19/21 13 of 13 PageID #: 361




threatening conduct that disturbs the tranquility of schools,” and the state’s response is rational,

the court finds, the First Amendment claim is without merit. Carey v. Brown, 447 U.S. 455

(1980),

                                    QUALIFIED IMMUNITY

          Dickerson raised the defense of qualified immunity, and Williamson has the burden to

present evidence to show that Dickerson is not entitled to qualified immunity. While the facts are

not disputed the plaintiff has not attempted to show that he has overcome this defense. Unless the

plaintiff can show that Dickerson violated one or more of Williamson’s constitutional rights and

that those constitutional rights were clearly established at the time of the violation, Dickerson is

entitled to judgment. Having concluded above that the plaintiff has failed to demonstrate any

evidence to support a constitutional violation, his claims against Dickerson necessarily fail.

Consequently, Dickerson is entitled to a dismissal with prejudice.

                                          CONCLUSION

          The court finds that the motions for summary judgment and dismissal based on qualified

immunity should be granted. This action shall be dismissed with prejudice. A separate judgment

will be entered.

          This the 19th day of August, 2021.




                                               /s/ David A. Sanders
                                               U.S. MAGISTRATE JUDGE




                                                 13
